Judgment, Supreme Court, New York County, entered November 29, 1977, unanimously reversed, on the law, and defendants-respondents’ motion to dismiss the amended complaint denied, with $60 costs and disbursements of this appeal to appellant; appeal from order of the same court, entered October 28, 1977, which granted the motion upon which that judgment was entered, unanimously dismissed, as *936subsumed in the judgment, without costs and without disbursements. Taking the allegations of the complaint at face value, as is to be done at this juncture, it does state a cause for the derivative relief which is sought in this shareholders’ suit. It may well be that the complaint will not survive a motion for summary judgment, but that is not our concern at this moment. Concur—Murphy, P. J., Birns, Fein, Markewich and Sullivan, JJ.